Exhibit 10.64

 

[ex10lxi_001.jpg]

 

December 27, 2016

 

Mark S. Berger, M.D.

140 Riverside Drive, Apt. 9K

New York, NY 10024

Dear Dr. Berger,

 

On behalf of Actinium Pharmaceuticals, Inc. (the “Company”), I am pleased to
offer you the position of Chief Medical Officer. Speaking for myself, as well as
the other members of the Company’s Board of Directors (the “Board”), we are all
very impressed with your credentials and look forward to your future success in
this position.

 

1. Position. The terms of your new position with the Company are as set forth
below:

 

(a)       You shall serve as Chief Medical Officer.

 

You shall report to the Executive Chairman, Chief Executive Officer or
appropriate company officer, as designated by the Board, and shall perform your
duties for the Company at the Company’s offices in New York City, except for
travel that may be necessary or appropriate in connection with the performance
of your duties hereunder. The offices of the Company are currently located in
New York City at 275 Madison Avenue, 7th Floor, New York, NY 10016.

 

(b)       You agree to devote your best efforts and substantially all of your
business time to advance the interests of the Company and to discharge
adequately your duties hereunder.

 

2. Start Date. You shall accept the terms of this Offer no later than December
31, 2016. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company no later than
January 18, 2017 (“Start Date”), subject to Board approval prior to the Start
Date. The Company has the right to withdraw this Offer if you are unable to
fulfill the Start Date requirement.

 

3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 



  

 

 

4. Compensation.

 

(a)       Base Salary. You will be paid an annual base salary of Three Hundred
Sixty Thousand dollars ($360,000), which will be paid in accordance with the
Company's regular payroll practices.

 

(b)       Performance Bonus. You shall be entitled to participate in an
executive bonus program, which shall be established by the Board pursuant to
which the Board may award bonuses of up to 30% to you, based upon the
achievement of written individual and corporate objectives such as the Board
shall determine.

 

(c)       Stock Option Grant. The Board has agreed to grant you an option grant
to purchase 325,000 common shares of the Company (the “Grant”) and is subject to
approval by the Compensation Committee.

 

(i) Stock Options. Such options will have an exercise price equal to the closing
price of the Company’s common stock on your first day of employment (the “Grant
Date”).

 

(ii) Vesting Schedule. Twenty-eight percent (28%) of the initial options or
restricted stock granted shall vest twelve months after the date of grant and
two percent (2%) of the remainder shall vest each month thereafter until fully
vested. Such additional options or restricted stock will have an exercise price
per share which is equal to fair market value as determined by the Board on the
date of the grant. Two percent (2%) of such additional options or stock shall
vest each month thereafter until fully vested. The term of all options granted
under this Agreement will be for 10 years from the date of grant, subject to
your continuing service with the Company. The options or restricted stock will
be incentive stock options or stock to the maximum extent allowed by the tax
code and will be subject to the terms of the Company’s Amended and Restated 2014
Stock Plan, as amended, and the Stock Option Agreement between you and the
Company.

 

5. Benefits.

 

a.       Benefit plan – Health Insurance. The Company will provide you with the
opportunity to participate in the standard benefits plans currently available to
other similarly situated employees. The Company reserves the right to cancel
and/or change the benefits plans it offers to its employees at any time, subject
to applicable law.

 

b.       Vacation; Sick Leave. You will be entitled to 20 days paid vacation per
year, pro-rated for the remainder of this calendar year. Vacation may not be
taken before it is accrued. You will be entitled to 5 days paid sick leave per
year pro-rated.

 

c.       Other Benefits. The Company will provide you with standard business
reimbursements (including mileage, supplies, long distance calls), subject to
Company policies and procedures and with appropriate receipts. In addition, you
will receive any other statutory benefits required by law.

 

 2 

 

 

d.       Reimbursement of Expenses. You shall be reimbursed for all normal items
of travel and entertainment and miscellaneous expenses reasonably incurred by
you on behalf of the Company provided such expenses are documented and submitted
in accordance with the reimbursement policies in effect from time to time.

 

6. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
the execution, and delivery to an officer of the Company, of the Company’s
Confidential Information and Invention Assignment Agreement, a copy of which is
enclosed for your review and execution (the “Confidentiality Agreement”), prior
to or on your Start Date.

 

7. At-Will Employment. Your employment with the Company will be on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time for any reason or no reason, without further obligation or liability.

 

8. Non-Competition. During the term and for a period of three (3) years
thereafter, you shall not, either directly or indirectly, engage (as principal,
partner, employee, consultant, owner, independent contractor, advisor or
otherwise, with or without compensation) in any business that directly or
indirectly is developing, or plans to develop, radioimmunotherapies for cancer
or any therapy related to bone marrow transplant (the “Competing Business”).
Notwithstanding the foregoing, this does not prevent you from being engaged or
employed with a business that has a Competing Business as part of its business,
so long as you are not engaged or involved in any way in the Competing Business
at such business or enterprise.

 

9. Non-Solicitation. You agree that during the term of your employment with the
Company, and for a period of 24 months following the cessation of employment
with the Company for any reason or no reason, you shall not directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
or consultants to terminate their relationship with the Company, or attempt any
of the foregoing, either for yourself or any other person or entity. For a
period of 24 months following cessation of employment with the Company for any
reason or no reason, you shall not attempt to negatively influence any of the
Company’s clients or customers from purchasing Company products or services or
to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.

 

10. Arbitration. Any dispute or claim arising out of or in connection with your
employment with the Company (except with regard to enforcement of the
Confidentiality Agreement) will be finally settled by arbitration in New York,
New York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The parties agree that this Agreement
evidences a transaction involving interstate commerce and that the operation,
interpretation and enforcement of this arbitration provision, the procedures to
be used in conducting an arbitration pursuant to this arbitration provision, and
the confirmation of any award issued to either party by reason of such
arbitration, is governed exclusively by the Federal Arbitration Act, 9 U.S.C. §
21 et seq. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.

 



 3 

 

 

11. Miscellaneous. This Agreement, together with the Confidentiality Agreement,
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This Agreement may
not be modified or amended except by a written agreement, signed by the Company
and by you. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will be lessened
or reduced to the extent possible or will be severed and will not affect any
other provision and this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. This Agreement will be governed by New York law
without reference to rules of conflicts of law. All notices, requests, demands
and other communications called for hereunder shall be in writing and shall be
deemed given (i) on the date of delivery if delivered personally, (ii) one (1)
day after being sent by a well established commercial overnight service, (iii)
three (3) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors at
the following addresses, or at such other addresses as the parties may later
designate in writing, (iv) upon confirmation of facsimile transfer, if sent by
facsimile or (v) upon confirmation of delivery when directed to the electronic
mail address set forth below, if sent by electronic mail:

 

  If to the Company: 275 Madison Avenue, Suite 702     New York, NY 10016      
  If to you: Mark S. Berger, M.D.     140 Riverside Drive, Apt. 9K     New York,
NY 10024

 

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.

 

(signature page follows)

  



Very truly yours,   ACCEPTED AND AGREED:       ACTINIUM PHARMACEUTICALS, INC.  
MARK S. BERGER         By: /s/ Sandesh Seth   /s/ Mark S. Berger Name:





Sandesh Seth

  Signature  Title:  Executive Chairman           December 27, 2016   Date

 

 

4

 



